Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 05/14/2020. Claims 1-20 are currently pending in the application.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Examiner's Note
As per Applicant’s originally filed disclosure (¶ 51), a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se (claims 19-20).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 1, 10 and 19 recite “the areas of the educational subject”. However, “areas of the educational subject” was not previously set forth in the claims. Hence, there is a lack of antecedent basis for this limitation in the claims.
	Dependent claims 2-9, 11-18 and 20 are rejected for their incorporation of the above through their dependency upon respective independent claims 1, 10 and 19.
	In view of the above rejections under 35 USC § 112(b), claims 1-20 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent Claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. §
101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[L1] receiving, by a computer, a text answer to an educational related question from a student
Receiving a text answer is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The computer is a generic computer component.
[L2] breaking up, by the computer, the text answer into a plurality of triads
Breaking up the text answer into a plurality of triads… is an abstract idea, method of organizing human activity— See 2019 Memorandum 52.
The computer is a generic computer component.
evaluating, by the computer, the plurality of triads to determine the student's comprehension of an educational subject that corresponds to the educational related question
Evaluating the plurality of triads… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
The computer is a generic computer component.
determining, by the computer, that the student's comprehension is lacking relating to the educational subject; and
Determining that the student's comprehension is lacking… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
The computer is a generic computer component.
[L5] automatically adjusting, by the computer, educational materials provided to the student, wherein the adjusted educational materials focuses on the areas of the educational subject that the student's comprehension was determined to be lacking
Automatically adjusting educational materials is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, See 2019 Memorandum 52.
The computer is a generic computer component.


	It is apparent that, other than reciting the additional non-abstract limitations of the computer, noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the computer and automation of a manual process does not take the claim out of the method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the computer which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: ¶ 21:…Student computer 110 may be a laptop computer, tablet computer, netbook computer, personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with the educational service 125 via network 110. The student computer 110 includes graphical user interface (GUI) 115 and a text input 120…; ¶ 23:… educational service 125 includes an educational interface 130, at least one database 135, a communications unit 140, a natural language processing unit 145, and an evaluation unit 150. The educational services 125 provides online education, distant learning, or automatic education to the student computer 110. The educational interface 130 accesses databases 135 to provide educational services to the student computer 110…; ¶ 34:… at least one
database 135 …; ¶ 44:…the student computer 110 may include one or more processors 902, one or more computer-readable RAMs 904, one or more computer-readable ROMs 906, one or more computer readable storage media 908, device drivers 912, read/write drive or interface 914, network adapter or interface 916, all interconnected over a communications fabric 918. The network adapter 916 communicates with a network 930… ; ¶ 47:…Application programs 911 on the educational service 125 and the student computer 110 may be downloaded to the computing device from an external computer or external storage device via a network (for example, the Internet, a local area network or other wide area network or wireless network) and network adapter or interface 916. From the network adapter or interface 916, the programs may be loaded onto computer readable storage media 908. The network may comprise copper wires, optical fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers ¶ 52:…Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers…. The lack of details about the computer indicates that See Alice, 573 U.S. at 225 (describing "electronic recordkeeping" as "one of the most basic functions of a computer"). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of adjusting educational materials represent data operations and are not a transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter. “The mere manipulation or reorganization of data . . . does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Step 1, as shown in Table One, reflects the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
computer in general terms, without describing the particulars, the claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. 
	The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided simply further describe the abstract element of the claim. For example, the limitation “wherein the adjusted educational materials focuses on the areas of the educational subject that the student's comprehension was determined to be lacking” simply describes the adjusted educational materials. The level of generality of the claim do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The instant Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. 
Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). The claim fails to add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 10 is a computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media, the program instructions comprising: program instructions to perform steps comparable to those of representative claim 1. Accordingly, independent claim 10 is rejected similarly to independent claim 1.
	Independent claim 19 is a computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive perform steps comparable to those of representative claim 1. Accordingly, independent claim 10 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2-9, 11-18 and 20 include all the limitations of respective independent claims 1, 10 and 19 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 1, 10 and 19. The lack of details about the database (claims 4-5, 7, 13-14 and 16) indicates that this additional element is generic, or part of generic computer elements performing or being used in performing generic functions (see originally filed Specification: at least ¶¶ 23, 34). The retrieving data (claims 4-5) represent insignificant extra solution activity (i.e., data gathering). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). The sending data (claims 8 and 17) represent insignificant extra solution activity (i.e., data transmission). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Dependent claims 2-9, 11-18 and 20 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaran et al. (US 20150243181 A1) (Somasundaran) in view of Meitar et al. (US 20090035733 A1).
Re claims 1, 3, 10, 12 and 19:
a method comprising: receiving, by a computer, a text answer to an educational related question from a student (¶ 2: automatically scoring a constructed response); breaking up, by the computer, the text answer into a plurality of triads; evaluating, by the computer, the plurality of triads to determine the student's comprehension of an educational subject that corresponds to the educational related question (¶ 3: To evaluate the understanding, comprehension, or skill of students in an academic environment; ¶ 21: …text processing performed at the text processing module 104 may further include processing the constructed response 102 with the processing system to identify in the constructed response 102 a plurality of multi-word sequences (e.g., adjacent word pairs, adjacent word triples…); determining, by the computer, that the student's comprehension is lacking relating to the educational subject (¶ 22:…one or more grammar errors in the constructed response 102; ¶ 23: ).
	Somasundaran appears to be silent on but Meitar which relates to adaptive teaching and learning (¶ 3) teaches or at least suggests automatically adjusting, by the computer, educational materials provided to the student, wherein the adjusted educational materials focuses on the areas of the educational subject that the student's comprehension was determined to be lacking, ([Claim 3]) wherein the educational materials are comprised of an audio file, a text file, or a video file that corresponds to the educational subject (¶ 102: system 100 modifies or re-constructs content presented to a student (or a group of students) based on identified weaknesses of that student or group, based on identified strengths of that student or group, based on a determined knowledge map of that student or group, or past failures, identified strengths, identified weaknesses); ¶ 178: content of learning objects may be automatically modified or adapted during the iterations, to accommodate the student's weaknesses and strengths as identified in his knowledge map). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of measuring a student’s language proficiency, one would have incorporated within the teachings of Somasundaran old and well known strategies such as the adaptive content assignment feature of Meitar in order to predictably yield enhanced method for automatically scoring a constructed response that would allow portions of content of educational learning objects comprised of an audio file, a text file, or a video file to be automatically modified, removed or added, based on characteristics of a particular student utilizing the learning objects, thereby providing to the particular student a learning object accommodating the particular student's characteristic and record of progress (Meitar: ¶ 97).
	[Claims 10 and 12]  The claim is a computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media, the program instructions comprising: program instructions to perform 
	[Claim 19]  The claim is a computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive perform steps comparable to those of representative claim 1. Accordingly, independent claim 10 is rejected similarly to independent claim 1.
Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaran in view of Meitar, as applied to claims 1, 10 and 19, and further in view of Raya et al. (US 20040241625 A1) (Raya)).
Re claims 2, 11 and 20:
	[Claims 2, 11 and 20]  Somasundaran in view of Meitar appears to be silent on but Raya which relates to language instruction (¶ 1) teaches or at least suggests wherein the each of the plurality of triads is comprised of a subject, a verb, and an object from the text answer (¶ 37: parse a response into grammatical components such as subject, verb and object). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of measuring a student’s language proficiency, one would have incorporated grammar rules commonly used in language instruction such as using subject, verb and object, as evidenced by Raya, within the teachings of Somasundaran in order to Raya: ¶ 20).
Examiner's Additional Note
No art rejections are currently provided for claims 4-9 and 13-18.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715